IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1299-12


RODNEY LEE LUCKETT, Appellant
 


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH  COURT OF APPEALS

KAUFMAN COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
because it does not contain a copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: January 30, 2013
Do Not Publish